Judgment unanimously affirmed. Memorandum: Defendant did not object to the sentence imposed, nor did she move to withdraw her plea of guilty or vacate the judgment of conviction. Defendant therefore failed, to preserve for our review her contention that County Court erred in enhancing her sentence (see, People v Perry, 252 AD2d 990, lv. denied 92 NY2d 929). In any event, that contention lacks merit. Contrary to defendant’s contention, the court did not impose an enhanced sentence. The court informed defendant before she entered her plea that a fine would be imposed as part of the sentence and that the maximum fine would be $5,000. The further contention of defendant concerning the severity of the sentence does not survive her waiver of the right to appeal (see, People v Lococo, 92 NY2d 825, 827). (Appeal from Judgment of Cattaraugus County Court, Himelein, J. — Felony Driving While Intoxicated.) Present — Hayes, J. P., Scudder, Burns, Gorski and Lawton, JJ.